 

Exhibit 10.71

 

INVESTVIEW, INC.

 

FIRST AMENDMENT TO VOTING AGREEMENT

 

This First Amendment (this “Amendment”) to that certain Voting Agreement (the
“Voting Agreement”) dated as of April 27, 2020, by and among Investview, Inc., a
Nevada corporation (the “Company”), DBR Capital, LLC, a Pennsylvania limited
liability company (the “Investor”), and those certain stockholders of the
Company listed on Schedule A thereto (the “Key Holders”) is made as of November
9, 2020, by and among the Company, the Investor, and the Key Holders listed on
Schedule A hereto.

 

RECITALS

 

WHEREAS, capitalized terms used but not defined herein shall have the meanings
set forth for such terms in the Voting Agreement.

 

WHEREAS, (i) the Company, (ii) the Investor and (iii) the Key Holders who
collectively hold a majority of the Shares currently held by all Key Holders
each desire to amend the Voting Agreement pursuant to Section 5.7 of the Voting
Agreement and to accept the rights and obligations created pursuant hereto.

 

NOW, THEREFORE, in consideration of the mutual promises and covenants set forth
herein, and the other consideration, the receipt and adequacy of which is hereby
acknowledged, the parties hereto agree as follows:

 

1.1 Section 1.1 shall be deemed amended and restated in its entirety as follows:

 

1.1 Size of the Board. Each Key Holder agrees to vote, or cause to be voted, all
Shares (as defined below) owned by such Key Holder, or over which such Key
Holder has voting control, from time to time and at all times, in whatever
manner as shall be necessary to ensure that the size of the Board shall be set
and remain at seven (7) directors. For purposes of this Agreement, the term
“Shares” shall mean and include any securities of the Company that the holders
of which are entitled to vote for members of the Board, including without
limitation, all shares of Common Stock and Preferred Stock, by whatever name
called, now owned or subsequently acquired by a Stockholder, however acquired,
whether through stock splits, purchases stock dividends, reclassifications,
recapitalizations, similar events or otherwise.

 

1.2 Section 1.2 shall be deemed amended and restated in its entirety as follows:

 

1.2 Board Composition. Each Key Holder agrees to vote, or cause to be voted, all
Shares owned by such Key Holder, or over which such Key Holder has voting
control, from time to time and at all times, in whatever manner as shall be
necessary to ensure that at each annual or special meeting of stockholders at
which an election of directors is held or pursuant to any written consent of the
stockholders the following persons shall be elected to the Board:

 

(a) Four (4) persons designated from time to time by the Investor (the “Investor
Directors”), for so long as the Investor and its Affiliates (as defined below)
continue to own beneficially the Convertible Note or any other securities of the
Company, as follows:

 

  (i) one (1) shall be David B. Rothrock or his designee;         (ii) one (1)
shall initially be James R. Bell; and         (iii) two (2) shall initially be
vacant.

 

 

 



 

(b) Three (3) persons designated from time to time by the remaining members of
the Board (excluding the Investor Directors) (the “Company Directors”), which
individuals shall initially be Joe Cammarata, Annette Raynor and Mario Romano.

 

(c) Notwithstanding the foregoing, if at any time and from time to time an Event
of Default (as defined in the Convertible Notes) occurs and is continuing, for
such period of time, after giving effect to Subsection 1.4(a), below, in
addition to the four (4) persons elected pursuant to Subsection 1.2(a) above,
the addition of three persons designated from time to time by the Investor (such
that, for the avoidance of doubt, all directors shall be designated by the
Investor), for so long as the Investor and its Affiliates (as defined below)
continue to own beneficially the Convertible Note or any other securities of the
Company.

 

(d) For purposes of this Agreement, an individual, firm, corporation,
partnership, association, limited liability company, trust or any other entity
(collectively, a “Person”) shall be deemed an “Affiliate” of another Person who,
directly or indirectly, controls, is controlled by or is under common control
with such Person, including, without limitation, any general partner, managing
member, officer, director or trustee of such Person, or any venture capital fund
or registered investment company now or hereafter existing that is controlled by
one or more general partners, managing members or investment advisers of, or
shares the same management company or investment adviser with, such Person.

 

1.3 Section 1.4 shall be deemed amended and restated in its entirety as follows:

 

1.4 Removal of Board Members. Each Key Holder also agrees to vote, or cause to
be voted, all Shares owned by such Key Holder, or over which such Key Holder has
voting control, from time to time and at all times, in whatever manner as shall
be necessary to ensure that:

 

(a) if at any time and from time to time an Event of Default (as defined in the
Convertible Notes) occurs, the Company Directors shall be removed from office
and such seats shall be filled pursuant to Subsection 1.2(c), above;

 

(b) notwithstanding the foregoing, no director elected pursuant to Subsections
1.2 or 1.3 of this Agreement may be removed from office unless (i) such removal
is directed or approved by the affirmative vote of the Person(s) entitled under
Subsection 1.2 to designate that director; or (ii) the Person(s) originally
entitled to designate or approve such director pursuant to Subsection 1.2 is no
longer so entitled to designate or approve such director;

 

(c) any vacancies created by the resignation, removal or death of a director
elected pursuant to Subsections 1.2 or 1.3 shall be filled pursuant to the
provisions of this Section 1; and

 



2

 



 

(d) upon the request of any party entitled to designate a director as provided
in Subsection 1.2(a) or 1.2(b) to remove such director, such director shall be
removed.

 

All Key Holders agree to execute any written consents required to perform the
obligations of this Section 1, and the Company agrees at the request of any
Person or Group entitled to designate directors to call a special meeting of
stockholders for the purpose of electing directors.

 

1.4 Except as expressly modified by this Amendment, the Voting Agreement shall
remain unmodified and in full force and effect.

 

1.5 Sections 5.3 through 5.5, 5.9, 5.10, and 5.14 through 5.16 of the Voting
Agreement shall be deemed incorporated by reference to this Amendment as applied
mutatis mutandis.

 

(signature page follows)

 

3

 

 

The parties are signing this First Amendment to Voting Agreement as of the date
stated in the introductory clause.

 

  INVESTVIEW, INC.   a Nevada corporation         By: /s/ Joseph Cammarata  
Name: Joseph Cammarata   Title: Chief Executive Officer         INVESTOR   DBR
CAPITAL, LLC         By: /s/ David B. Rothrock   Name: David B. Rothrock  
Title: Managing Member Executive   Address: 1645 Kecks Road     Breinigsville,
PA 18031   Email: dbr@rothrock.com         with copies to:         Morgan, Lewis
& Bockius LLP   1701 Market Street   Philadelphia, Pennsylvania 19103-2921  
Attn: Michael J. Pedrick, Esq.       KEY HOLDER:   CR CAPITAL HOLDINGS LLC      
  By: /s/ Ryan Smith   Name: Ryan Smith   Title: Owner   Address: [home address
redacted]   Email: ryan@kuveraglobal.com         KEY HOLDER:       Signature:
/s/ Chad Miller   Name: Chad Miller   Address: [home address redacted]   Email:
          KEY HOLDER:       By: /s/ Ryan Smith   Name: Ryan Smith   Address:
[home address redacted]   Email: ryan@kuveraglobal.com

 

(Signature page to First Amendment to Voting Agreement)

 



 

 



 

  KEY HOLDER:   WEALTH ENGINEERING LLC         By: /s/ Mario Romano   Name:
Mario Romano   Title: Owner   Address: 234 Industrial Way West, Suite A202    
Eatontown, NJ 07724   Email: mario@investview.com

 

  KEY HOLDER:       Signature: /s/ Annette Raynor   Name: Annette Raynor  
Address: [home address redacted]   Email: annette@investview.com         KEY
HOLDER:       By: /s/ Mario Romano   Name: Mario Romano   Address: [home address
redacted]   Email: mario@investview.com         KEY HOLDER:   PB TRADE LLC      
  By: /s/ Joseph Cammarata   Name: Joseph Cammarata   Title: Owner   Address: 29
Beach Road, Suite 2003     Monmouth Beach, NJ 07750   Email: joe@investview.com
        KEY HOLDER:       Signature: /s/ Joseph Cammarata   Name: Joseph
Cammarata   Address: [home address redacted]   Email: joe@investview.com        
KEY HOLDER:       Signature: /s/ William C. Kosoff   Name: William C. Kosoff  
Address: [home address redacted]   Email: bill@investview.com         KEY
HOLDER:       Signature: /s/ Brian Mcmullen   Name: Brian Mcmullen   Address:
[home address redacted]   Email:  



 

(Signature page to First Amendment to Voting Agreement)

 



 

 



 

  KEY HOLDER:       Signature: /s/ Jayme McWidener   Name: Jayme McWidener  
Address: [home address redacted]   Email: jayme@investview.com         KEY
HOLDER:       Signature: /s/ John Tabacco   Name: John Tabacco   Address: [home
address redacted]   Email:           KEY HOLDER:       THE TOKEN TEAM LLC  
Signature: /s/ John Tabacco   Name: John Tabacco   Title: Founder   Address:
[home address redacted]   Email:           KEY HOLDER:       Signature: /s/ Chad
Garner   Name: Chad Garner   Address: [home address redacted]   Email:
chad.garner@kuveraglobal.com         KEY HOLDER:   DBR CAPITAL, LLC         By:
/s/ David B. Rothrock   Name: David B. Rothrock   Title: Managing Member
Executive   Address: 1645 Kecks Road     Breinigsville, PA 18031   Email:
dbr@rothrock.com         with copies to:         Morgan, Lewis & Bockius LLP  
1701 Market Street   Philadelphia, Pennsylvania 19103-2921   Attn: Michael J.
Pedrick, Esq.



 

(Signature page to First Amendment to Voting Agreement)

 

 

 

 

Schedule A

 

Key Holders

 

CR Capital Holdings LLC

 

Chad Miller

 

Ryan Smith

 

Wealth Engineering LLC

 

Annette Raynor

 

Mario Romano

 

PB Trade LLC

 

Joseph Cammarata

 

William C. Kosoff

 

Brian Mcmullen

 

Jayme McWidner (CFO)

 

John Tabacco

 

The Token Team LLC

 

Chad Garner

 

DBR Capital LLC

  

 



 

 

 